DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 10/08/2019.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2020 and 08/24/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 14 when taken in the context of the claim as a whole. 
At best the prior art of record, Stelling et al. (Patent No. US 5,689,266) discloses a transponder testing apparatus is integrated into the transponder and verifies that the transponders are operating in accordance to Federal Aviation Regulations, (see Abstract), Vesel (Patent No. US 6,240, 345 B1) discloses an integrity monitor for TCAS mutual suppression checks the interface circuits and cabling of the suppression system that lies between the TCAS processor and the transponder that starts by interrogating Jacobson et al. (Patent No. US 9,923,648 B1) discloses testing and distinguishing ADS-B out function failures from transponder failures that detect a test signal on an electronic interface coupled with the transponder; in response to a detection of the test signal, determine whether the transponder is experiencing a transponder failure or an Automatic Dependent Surveillance-Broadcast (ADS-B) Out function failure and for a predetermined period of time starting from the detection of the test signal, report a failure signal to only when it is determined that the transponder is experiencing the transponder failure, (see Abstract and Fig. 1-2), Irwin et al. (Patent No. US 4,802,216) discloses a test equipment for testing a transponder and an interrogator positioned in close proximity to one another to cause suppression of its receivers while either transponder or interrogator is transmitting, (see Abstract), and Stayton et al. (Pub No. US 2008/0150792 A1) discloses monitoring performance of RF systems and circuitry such as those used in aircraft transponders and such monitoring designed to verify operational performance of transponders as set forth by FAA regulations, or may be used to periodically or continually monitor integrity of transponder performance and data may be collected by such periodic or continual monitoring, and may be analyzed to identify potentially troublesome trends in transponder performance, allowing early intervention or repair, if warranted, (see Abstract). 

Thus, claims 1 and 14 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648